United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2527
                       ___________________________

                                   Ruby J. Watts

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                      Administrative Office of the Courts

                            lllllllllllllllllllllDefendant

John Stewart, Director of Finance and Administration, Individually and Official
Capacity; Andrea Lea, Auditor of State, Individually and in her Official Capacity

                     lllllllllllllllllllllDefendants - Appellees

  Does, Legislative Bureau Member of the Administrative Office of the Courts,
               Individually and Official Capacity; Marty Garrity

                            lllllllllllllllllllllDefendants
                                    ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Central
                                  ____________

                            Submitted: April 20, 2022
                              Filed: April 25, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________
PER CURIAM.

       Ruby Watts appeals following the district court’s1 adverse grant of judgment
as a matter of law in her employment discrimination action. Watts argues the district
court erred in failing to grant her leave to amend her complaint, and in denying her
request to reopen discovery. She also argues the district court erred in granting
judgment as a matter of law.

       After careful consideration, we conclude that the district court did not abuse
its discretion in failing to grant Watts leave to amend her complaint or in declining
to reopen discovery. See FGS Constructors, Inc. v. Carlow, 64 F.3d 1230, 1235 (8th
Cir. 1995) (standard of review). We also conclude that the grant of judgment as a
matter of law was warranted for the reasons stated on the record by the district court.
See Sisk v. Picture People, Inc., 669 F.3d 896, 899 (8th Cir. 2012) (reviewing de novo
grant of judgment as a matter of law). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-